Welcome
Colleagues, I welcome the delegation from the EEA-EFTA Parliaments, that is our colleagues from Iceland, Liechtenstein and Norway, as well as the observers from the Swiss Federal Assembly, who are in the official gallery.
It is a pleasure for me to welcome this delegation to the European Parliament in Strasbourg, where they will participate in the 35th EEA JPC meeting today and tomorrow. I hope that the well-established work of the EEA JPC this week will be productive and will contribute to enhanced parliamentary cooperation, as well as to ensuring democratic parliamentary supervision within the EEA. Welcome, colleagues.